DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The specific recitation of claims 1, 12 and 20, particularly (lines 23-25) about magnetic shielding, overlapping or not, while in a certain folded or unfolded position has been reviewed in combination with all other features from the base claim and constitutes the allowable subject matter. Specifically, examiner has determined that although Lin 2018/0364761 (the closest prior art) teaches most of the features claimed, including the housing, display and magnets etc, the art still does not teach magnetic shields not overlapping the first magnet in the folded state and then overlapping the first magnet in the unfolded state, that is disposed and moving in a manner similarly depicted (see portion 581, 582, Figs 5b, 5c of Applicant's Drawing for visual illustration). And even though applying a magnetic shield assembly is well known, this deficiency was still not cured by .

Claims 1-20 are allowed.
After careful consideration and reasons as stated above, examiner has determined that the specific teaching of claims 1, 12 and 20, i.e., " magnetic shields not overlapping the first magnet in the folded state and then overlapping the first magnet in the unfolded state," in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 2-11 and 13-19 depend, either directly or indirectly, from claims 1, 12 and are therefore allowed for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rothkopf 2013/0010405, Fig 21; Jung 2020/0051468, Fig 8; Kim 9, 348, 450 Fig 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.Rov/intervjewpractjce. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.
	
/RASHEN E MORRISON/			/Anthony Q Edwards/Examiner, Art Unit 2841  			Primary Examiner, Art Unit 2841                                                                                                                                                                                                     
July 24, 2021